Citation Nr: 9930151	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury.

2.  Entitlement to service connection for residuals of right 
eye injury.

3.  Entitlement to service connection for residuals of right 
elbow injury.

4.  Entitlement to service connection for residuals of right 
wrist injury.

5.  Entitlement to service connection for residuals of right 
shoulder injury.

6.  Entitlement to service connection for residuals of right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1981 
to October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.


FINDINGS OF FACT

1.  The appellant currently has degenerative disease of the 
spine, blepharitis of both eyes, and degenerative changes in 
the right elbow.

2.  The appellant was involved in an automobile accident 
during service, and he has submitted competent lay evidence 
of injuring his back, right eye, and right elbow in that 
accident.

3.  There is no medical evidence of a nexus, or link, between 
the current back, right eye, and right elbow disorders and 
any disease or injury during service.

4.  The appellant's claims for service connection for right 
wrist, right shoulder, and right knee disorders are 
plausible, and the RO has obtained sufficient evidence for a 
fair disposition of these claims.

5.  The appellant's current right wrist, right shoulder, and 
right knee disorders did not result from disease or injury in 
service.

CONCLUSIONS OF LAW

1.  The appellant has not presented well-grounded claims for 
service connection for residuals of injuries to the back, 
right eye, right elbow, and there is no statutory duty to 
assist him in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107 (West 1991).

2.  The appellant has presented well-grounded claims for 
service connection for residuals of injuries to the right 
wrist, right shoulder, and right knee, and VA has satisfied 
its statutory duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

3.  The appellant is not entitled to service connection for 
residuals of a right wrist injury.  38 U.S.C.A. §§ 1110 and 
1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).

4.  The appellant is not entitled to service connection for 
residuals of a right shoulder injury.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).

5.  The appellant is not entitled to service connection for 
residuals of a right knee injury.  38 U.S.C.A. § 1110 and 
1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In November 1994, the appellant filed claims for service 
connection for residuals of right knee, right wrist, back, 
right shoulder, and right eye injuries that he allegedly 
received in an automobile accident during service.  His 
service medical records showed that he was involved in an 
automobile accident in September 1982.  He incurred multiple 
abrasions and minor lacerations to the right shoulder, right 
upper arm, and right side of face, including a laceration 
extending from the corner of the right eye.  It was also 
noted that his right wrist was in a support.  Approximately 
two weeks later, it was noted that his sutures were removed.  
In July 1985, the appellant complained of back pain of 24 
hours' duration after a fall off a table.  He was tender to 
palpation along the right ribs and sacral area.  The 
examiner's assessment was multiple contusions.  

On the Report of Medical History completed in conjunction 
with the appellant's separation examination in October 1985, 
he denied having any swollen or painful joints, eye trouble, 
broken bones, arthritis, bone or joint deformity, painful or 
"trick" shoulder or elbow, recurrent back pain, or "trick" 
or locked knee.  He indicated that he had been treated for 
minor injuries and lacerations in 1982.  Clinical evaluation 
showed no abnormalities, and his visual acuity was 20/20 
bilaterally.  On a Report of Medical History completed in 
conjunction with an examination during inactive service in 
April 1987, the appellant denied having any swollen or 
painful joints, eye trouble, broken bones, arthritis, bone or 
joint deformity, painful or "trick" shoulder or elbow, 
recurrent back pain, or "trick" or locked knee.  He denied 
receiving any medical treatment for anything other than minor 
illnesses. 

In connection with his claims, the appellant underwent VA 
examinations in December 1994.  He stated that he was 
involved in an automobile accident in 1982, and he sustained 
a right wrist fracture that was treated with a cast.  He 
stated that he also sustained trauma to the right shoulder, 
right elbow, right knee, and mid upper thigh.  He complained 
of low back discomfort and aching of the right shoulder, 
right knee, and right elbow.  It was noted that he walked 
with a normal gait and posture.  There were some linear scars 
on the right elbow and right upper arm, which he attributed 
to lacerations incurred in the 1982 automobile accident.  

The musculoskeletal examination showed no bone or joint 
deformities.  The appellant made facial expressions of pain 
during range of motion testing for the right shoulder.  He 
was unable to perform back scratching with the right hand.  
Palpation of the bicipital tendon of the right shoulder did 
not elicit discomfort.  He was unable to fully supinate the 
right forearm; however, pronation was normal.  He was able to 
articulate the fingers of the right hand in a normal manner.  
He could squat to nearly full range, and he could stand on 
his toes and heels.  The patellar grinding test was negative 
bilaterally, and there was no laxity of the cruciate or 
collateral ligaments.  There was normal flexibility of the 
back.  

X-rays of the thoracic spine showed lateral osteophytes from 
T8-11 and irregularity of the endplate of T9, likely 
secondary to degenerative change.  There were no 
abnormalities shown on x-rays of the right elbow or right 
shoulder.  X-rays of the right knee showed an exostosis 
extending from the lateral posterior aspect of the distal 
femur.  Diagnoses included post-traumatic arthralgias of the 
right shoulder, right elbow, right wrist, and right knee, and 
history of post-traumatic mid back pain.
 
The appellant also underwent a VA eye examination.  His 
visual acuity was 20/20 bilaterally.  Other than blepharitis 
of both eyes, the examination was within normal limits.

Associated with the claims file are the appellant's VA 
records for treatment between October 1994 and May 1996.  In 
October 1994, he indicated that he was involved in an 
automobile accident during service ten years earlier, with 
injuries to the right side of his body.  He stated that for 
the last several years he had had pain in the right wrist, 
right shoulder, and right knee.  The examiner's impressions 
were degenerative joint disease, spur on the right shoulder, 
and right knee intermittent weakness.  On the discharge 
instructions, the examiner indicated that the diagnosis was 
degenerative joint disease status post motor vehicle 
accident.  It was also noted in November 1994 that x-rays 
showed early arthritis at the distal radio-ulnar, and the 
examiner's impression was right wrist pain of ten years' 
duration.  Between December 1994 and April 1995, the 
appellant underwent physical therapy for right shoulder 
bursitis.  In March 1996, he complained of increased low back 
pain.  He stated that he had had severe pain for three days, 
but it had been ongoing "for years."  Diagnoses included 
degenerative joint disease of the spine.  In April 1996, it 
was noted that x-rays of the right elbow and right knee 
showed mild degenerative changes.  In May 1996, it was noted 
that x-rays showed a transitional lumbar vertebra and mild 
L4-5 spondylosis.  

In his substantive appeal, the appellant stated that the 
inservice treatment for his right shoulder and arm 
"contributed" to his bursitis.  He stated that his service 
medical records showed that his right wrist was in a sling 
after the automobile accident, and x-rays in 1994 then showed 
that the wrist had been broken with development of arthritis.  
He argued that he was treated for his back in 1983, 1984, and 
1985.  He indicated that he had tried contacting Washoe 
Medical Center to get his medical records, but no records 
were available. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A. Back, right eye, and right elbow

The medical evidence shows that the appellant has been 
treated for his complaints of pain in the right elbow and 
back, with diagnoses of early degenerative changes in the 
right elbow and degenerative joint disease of the spine.  
Also, a diagnosis of blepharitis of both eyes has been 
rendered.  His service medical records show that he was 
involved in an automobile accident, and he has submitted 
competent lay evidence of incurrence of injuries to his right 
elbow, back, and right eye during that accident.  His 
statements are accepted as true for the purpose of 
determining whether a well-grounded claim has been submitted.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
first two elements of a well-grounded claim have been 
satisfied.

However, the appellant has not satisfied the third element of 
a well-grounded claim for service connection.  There is no 
medical evidence of a nexus, or link, between any inservice 
disease or injury and the current back, right eye, or right 
elbow disorders.  Although the appellant was treated during 
service for lacerations incurred during the automobile 
accident, there is no evidence that he incurred chronic 
injuries to the right elbow, back, or right eye.  The 
appellant at no time during service complained of problems 
with the right elbow or right eye.  His complaints of back 
pain were associated with acute and transitory conditions 
such as contusions, in that any back pain had resolved by his 
separation from service according to his Report of Medical 
History. 

The medical evidence does not show treatment for or 
complaints regarding these conditions until 1994, nine years 
after the appellant's separation from service.  The evidence 
does not show that he had any complaints regarding his right 
elbow, back, or right eye prior to 1994.  At no time has a 
medical professional rendered an opinion that the appellant's 
complaints in 1994 were related to his active service in any 
manner, including the automobile accident.  

As discussed below, an opinion was rendered in 1994 that the 
appellant has degenerative joint disease status post motor 
vehicle accident.  That opinion cannot, however, well ground 
these claims.  At the time that opinion was rendered, the 
appellant complained only of right wrist, right shoulder, and 
right knee pain.  He raised no complaints concerning his 
right elbow, back, or right eye.  Therefore, the examiner's 
opinion can in no way be connected to these particular 
claims.

The Board notes that the VA examiner from the compensation 
and pension examination in 1994 diagnosed post-traumatic 
arthralgias of the right elbow and mid back.  The conclusion 
that the appellant's complaints were "post traumatic" was 
based on his reported history of incurring injuries in an 
automobile accident during service, and therefore implies a 
link between these complaints and the reported trauma.  That 
opinion cannot, however, well ground these claims.  The VA 
examiner did not diagnose chronic right elbow and back 
disorders.  Pain, or arthralgia, does not, in and of itself, 
constitute a disability.  Accordingly, there remains no 
evidence of a relationship between a current disability and 
the reported inservice injuries.

The only evidence linking the claimed back, right eye, and 
right elbow disorders to the appellant's period of service 
consists of his current statements.  Even accepting his 
statements as true, he cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
He does not have the medical expertise to render a probative 
opinion as to medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the Board concludes that the appellant's claims 
for service connection for residuals of injuries to the back, 
right eye, and right elbow are not well grounded.  Until he 
establishes a well-grounded claim, VA has no duty to assist 
him in developing facts pertinent to the claim, including 
providing him additional medical examinations at VA expense.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.326(a) 
(1999) (VA examination will be authorized where there is a 
well-grounded claim for compensation); see Grivois v. Brown, 
6 Vet. App. 136, 139-40 (1994) (noting that "implausible 
claims should not consume the limited resources of the VA and 
force into even greater backlog and delay those claims 
which . . . require adjudication"); see also Slater v. 
Brown, 9 Vet. App. 240, 243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground any of these 
claims.  The appellant has at no time indicated that a 
medical professional has rendered an opinion that he has a 
back, right eye, and right elbow disorder as a result of his 
military service.

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claims are plausible, 
that is, he has failed to present medical evidence that links 
the current back, right eye, and right elbow disorders to his 
military service, the claims for service connection must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995); Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist further in the development of these claims, 
because such additional development would be futile.  See 
Murphy, 1 Vet. App. 78.


B. Residuals of injuries to right wrist,
right shoulder, and right knee

The appellant's claims for service connection for these 
conditions are plausible.  His service medical records show 
that he was involved in an automobile accident, and he has 
submitted competent lay evidence of incurring injuries to 
these joints during that accident.  His statements are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King, 5 Vet. App. at 
21.  A VA discharge note dated in October 1994 concluded that 
the appellant currently has degenerative joint disease status 
post motor vehicle accident.  This diagnosis was based on the 
appellant's reported history of incurring injuries to the 
right wrist, right shoulder, and right knee in an automobile 
accident during service.  Assuming the credibility of this 
evidence, these claims must be said to be plausible, and 
therefore well grounded.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) ("possible" link enough to well 
grounded claim).

The appellant having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, there is no indication of medical records that 
have not been obtained.  The appellant was provided an 
appropriate VA examination.  Sufficient evidence is of record 
to decide the appellant's claims fairly.  Therefore, no 
further development is required.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
credibility and weight to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evaluation of credibility and 
weight applies to the medical evidence before the Board.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The only evidence in support of the appellant's claims is the 
diagnosis of the VA examiner in 1994.  The evidence not 
favorable to these claims includes the balance of his medical 
records and reported history.  The Board concludes that the 
preponderance of the evidence is against the appellant's 
claims for service connection for residuals of injuries to 
the right wrist, right shoulder, and right knee because the 
evidence reflecting that these conditions are not related to 
an inservice disease or injury is more persuasive and of 
greater weight than the evidence indicating that such a 
relationship is plausible.

The VA examiner's diagnosis is not persuasive in light of the 
evidence of record.  The appellant reported a history of 
incurring injuries to the right wrist, right shoulder, and 
right knee in an automobile accident during service.  The VA 
examiner diagnosed residuals of the reported injuries.  
However, relevant judicial precedent provides that the Board 
is not bound by such a diagnosis in certain situations.

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

The VA examiner made no reference to objective medical 
evidence or medical records supporting the diagnosis.  The VA 
examiner did not see the appellant until nine years after his 
separation from service.  There is no indication that the 
examiner reviewed the appellant's service medical records.  
Therefore, it appears that the examiner's diagnosis was based 
solely on the appellant's report of his inservice injuries 
and of his symptoms, a report that is not plausible in light 
of the other evidence of record, as discussed below. 

In this case, the history as related by the appellant is 
unsupported by the evidence.  First, the contemporaneous 
evidence of record does not support the history reported by 
the appellant to the VA examiner.  His service medical 
records confirm his involvement in an automobile accident.  
However, the medical records show treatment for minor 
lacerations only, and upon his separation from service, the 
appellant reported incurring only minor injuries in the 
automobile accident.  Nowhere in his service medical records 
is evidence that his right knee was injured.  Nowhere in his 
service medical records is there any evidence showing that he 
incurred anything other than lacerations to the right 
shoulder.  There is also no objective evidence showing that 
his right wrist was broken in the accident.  Although he was 
wearing some type of wrist support after the accident, the 
reason for that was not indicated in the medical records.  
Moreover, the appellant denied ever having any broken bones 
upon his separation from service.  This means that his 
current reported history of breaking his wrist in the 
automobile accident is not persuasive.

During the appellant's remaining three years of military 
service after the automobile accident, he did not seek 
treatment for pain in the right wrist, right shoulder, or 
right knee.  Upon separation from service, he expressly 
denied experiencing any difficulties with his shoulders, 
knees, and joints.  All clinical evaluations were normal upon 
separation from service.  Also, approximately 18 months after 
service, the appellant completed a Report of Medical History 
again denying any problems with his shoulders, knees, or 
joints.  He again did not report prior injuries to the right 
wrist, shoulder, or knee.  It is persuasive that the 
appellant failed to report the alleged inservice injuries, as 
well as any problems with his right wrist, shoulder, or knee, 
on the Reports of Medical History completed in 1985 and 1987.  
For these reasons, the Board finds his current reported 
history regarding his inservice injuries to the right wrist, 
shoulder, and knee to be incredible.

The first post-service complaints of right wrist, shoulder, 
and knee pain were in connection with the appellant's claims 
for compensation.  Prior to 1994, there is no record of any 
treatment for these conditions, nor has the appellant 
indicated that he received any treatment during that time 
period. 

For these reasons, the Board concludes that the evidence 
against the appellant's claims is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the appellant's current right wrist, right shoulder, and 
right knee disorders were not caused by an inservice disease 
or injury.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for residuals of injuries to the right 
wrist, right shoulder, and right knee, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the appellant's current right wrist, right 
shoulder, and right knee disorders.


ORDER

Entitlement to service connection for residuals of back, 
right eye injury, right elbow injury, right wrist injury, 
right shoulder, and knee injury is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

